internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------- -------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg e01 plr-124275-17 date date legend authority act state county ------------------------------------------------ ------------------------------------------------------------------------------------------ -------------- ----------------------- ------------------------------------ dear ----------------- this letter is in response to your letter dated date as revised by subsequent correspondence for rulings on behalf of the authority and a_trust the authority requested that it is a political_subdivision as defined in sec_1_103-1 of the income_tax regulations which we referred to the bonds branch for technical assistance this ruling is solely addressed to the authority and the ruling it requested we will address the other issues in another letter in response to the trust’s separate request for rulings facts and representations the authority is a public corporation formed pursuant to the act a law of the state for the purposes enumerated in the act including provision of health care services within the county the authority’s bylaws state that promotion of the general health of the community is an objective of the authority the act states that the authority is deemed to exercise public and essential governmental functions the act authorizes the authority to acquire by the exercise of the right of eminent_domain any property essential to the purposes of the authority this authorization to exercise the sovereign power of eminent_domain comes with no special restrictions and is subject only to the same general rules applicable to any exercise of eminent_domain by the state or an agency of the state plr-124275-17 the county’s governing board appoints all members and fills all vacancies on the authority’s governing board the act instructs the authority to provide to the county’s governing board an annual report setting forth the activities and budget of the authority the act also requires that an annual audit of the authority’s financial affairs books_and_records be conducted and filed with the clerk of the superior court in the county law and analysis the internal_revenue_code code does not define the term political_subdivision sec_1_103-1 provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units the three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner v 3_tc_131 acq c b aff'd 144_f2d_998 2d cir cert_denied 323_us_792 65_sct_433 89_led_631 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 the authority was formed as a public corporation pursuant to a state law the authority’s purpose is to provide health care services and to promote general health within the county the act authorizes the authority to exercise a substantial amount of the sovereign power of eminent_domain the authority’s governing board is controlled by the county and must report on the authority’s activities budget and financial affairs based on these facts we conclude that the authority is a division of a state_or_local_governmental_unit that has been delegated the right to exercise part of the sovereign power of that unit as provided in sec_1_103-1 conclusion we conclude that the authority is a political_subdivision as defined in sec_1_103-1 of the income_tax regulations the ruling contained in this letter is based upon information and representations submitted by or on behalf of the authority and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 section b this office has not verified any of the material submitted in plr-124275-17 support of the request_for_ruling and such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ____________________________________ david l marshall assistant branch chief exempt_organizations branch exempt_organizations employment_tax government entities tege associate chief_counsel
